DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 recites the limitation that “the metal frame fixed to the staging is retained by the substrate of second temporary carrier” in the last line of the claim. However, the originally-filed Specification does not disclose this limitation. In fact, the originally-filed Specification does not disclose what happens to the second temporary carrier or metal frame one the intermediate product after the intermediate product is removed. Claims 14-19 are dependent upon claim 13 and are also rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As stated above, the last lines of claim 13 recite a limitation of “the metal frame fixed to the staging is retained by the substrate of second temporary carrier”, which is not disclosed in the originally-filed Specification, thereby making this limitation indefinite. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald et al, US Patent 9,456,500 (newly submitted) in view of Blais et al, US Patent Application Publication 2011/0049221 (as cited in previous Office Action).

Regarding claim 13, Gottwald teaches a method of fabricating a semiconductor packaging structure, comprising the steps of providing a substrate 12 comprising a plurality of region units; forming a conductive layer 14, 16, 18  on each of the region units to produce a first temporary carrier;  cutting and dividing the first temporary carrier to a plurality of second temporary carriers, each of the second temporary carriers comprising at least one of the region units formed with the conductive layer; (Note: column 6, lines 1-10 teaches that the rigid carrier as having a larger format, which can 20 on the conductive layer of at least one of the second temporary carriers, the soldering forming at least one electrical conductor (solder ball in figures 4 and 8, which is not labeled) between the chip and the conductive layer, the electrical conductor spacing the chip from the conductive layer; packaging the chip to form a colloid 22/28 covering the chip, the colloid covering all outer surfaces of the chip to produce an intermediate product comprising the colloid, the chip, the conductive layer and the electrical conductor; and separating the intermediate product from the substrate of the second temporary carrier to obtain the semiconductor packaging structure (See figures 1-11).

Gottwald fails to teach wrapping a metal frame on a periphery of the substrate of the second temporary carrier, the metal frame defining a plurality of fixing holes; fixing the metal frame to a staging through the fixing hole; separating the intermediate product from the metal frame, wherein the metal frame fixed to the staging is retained by the substrate of the second temporary carrier.

Blais teaches wrapping a metal frame 220 [0063] on a periphery of the second temporary carrier 206, the metal frame defining a plurality of fixing holes 222 (Figure 11); and fixing the metal frame to a staging 210 through the fixing hole (using screws 230 in figure 13) as a means of securely attaching the semiconductor device to the 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Blais with that of Gottwald because using a metal cover and screws is a generally-known means of securely attaching the semiconductor device to the stage for further processing.

Regarding claims 14 and 15, Gottwald teaches the conductive layer is formed on the substrate by one of bonding, sputtering, and plating, wherein the conductive layer is adhered on the substrate (column 5, lines 41-51, wherein layer 16 adhere to the substrate via layer 14).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald and Blais as applied to claim 13 above, and further in view of Lee  et al, US Patent 9,230,896 (as cited in previous Office Action).

Regarding claim 16, Gottwald teaches at least one pin 16 is disposed on the conductive layer and at least one protrusion solder ball is disposed on the chip corresponding to the pin (figure 4) 



Lee teaches the pin and the protrusion are soldered by reflow soldering to form the electric conductor (column 9, lines 15-31) which is a means of forming good joints between conductive columns and bumps when semiconductor die and/or substrate are susceptible to warpage during the reflowing of the bumps, such as when the semiconductor die and/or substrate are thin. 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Lee with that of Gottwald and Blais as a means of forming an excellent electrical connection without causing warpage in the semiconductor substrates and bases.

Regarding claim 17, Gottwald, Blais, and Lee fail to teach a height of the electric conductor extended from the conductive layer to the chip is greater than 40 m.

However, it has been held that the thickness (which is referred to as the height) of the electrical conductor will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed thickness of the electrical conductor or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 18, Lee teaches a material of the pin is made of one of copper or tin (column 9, lines 15-20), and a material of the protrusion is made of another of the copper or tin (column 8, lines 32-34),, the electrical conductor forms a copper-tin .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald and Blais as applied to claim 13 above, and further in view of Shim et al, US Patent 8,072,059 (as cited in previous Office Action

Regarding claim 19, Gottwald and Blais fail to teach the colloid is formed by injection molding.

Shim teaches the colloid is formed by injection molding (liquid encapsulant molding. Column 8, lines 27-31) as a conventional means of forming an encapsulant or prepreg material around the die or chip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shim with that of Gottwald and Blais fail because injection molding is a conventional means of forming an encapsulant or prepreg material around the die or chip.

Response to Arguments

Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899